Citation Nr: 1716527	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2015, the Board, in pertinent part, remanded the issue for further evidentiary development. The case has now been returned to the Board for further appellate action. 

The record raises the issue of entitlement to service connection for lower extremity radiculopathy secondary to a chronic lumbar strain. This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's chronic lumbar strain was not manifested by forward flexion of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a chronic lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.21, 4.40, 4.59, 4.71a, Diagnostic Codes 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his chronic lumbar strain warrants a rating higher than 20 percent. He was assigned the current rating by an October 2010 decision, effective May 11, 2010. The Veteran disagreed with that initial rating in October 2010. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Id. at 594. However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The appellant's lumbar strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  That Code provides that the disorder is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  Those criteria apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease. Under Diagnostic Code 5237 a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

On VA examination in July 2010 the Veteran reported constant back pain radiating down the right leg to the knee and down the left leg to the thigh.  He reported suffering from flare-ups with vigorous activity, light lifting or bending at the waist. He reported that he could walk 20 minutes or stand for two hours but did not require use of a cane or a lumbar brace. The Veteran denied any prescribed periods of bed rest. Range of motion testing indicated forward flexion of 0 to 45 degrees "with pain from 0 to 40 degrees." Extension, bilateral lateral flexion, and bilateral lateral rotation were from 0 to 30 degrees "with pain from 0 to 30 degrees" in each plane of movement. The examiner noted no additional limitation due to pain, fatigue, weakness or incoordination on repetitive use testing. The examiner also noted that the Veteran was not suffering from a flare-up at the time of the examination and as such it would be speculative to speak to additional limitation due to a flare-up. 

The Veteran underwent another VA examination in April 2015 where he again reported constant pain, but did not report flare-ups. The Veteran reported difficulty tying his shoes, and that his back pain made it difficult to sleep.  Physical examination revealed forward flexion from 0 to 70 degrees.  Extension was to 20 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 25 degrees, and bilateral lateral rotation were from 0 to 30 degrees in each plane of movement. The examiner opined that the Veteran's loss of range of motion in his back did not contribute to functional loss, and noted no evidence of pain with weight bearing. The examiner also stated that the Veteran was not examined immediately after repetitive use over time, and that the examination was neither consistent nor inconsistent with the Veteran's reports of functional loss. The examiner opined that it would require speculation to state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. In reaching that conclusion, the examiner relied on a full review of the claims file, but found that additional functional loss was not documented and that reported symptoms were incongruent with imaging and clinical examination. An intervertebral disc syndrome was not found. The examiner noted that a lymphoma was discovered in 2011, and subsequently treated with chemotherapy. The improvement in the Veteran's mid-back pain was therefore attributed to the lymphoma's previous compression of nearby structures. 

The Veteran's private and VA treatment records generally contain reports and treatment of low and mid-back pain with medication and therapy. However, they do not reflect symptomatology more severe than that reflected in the VA examination reports. No treatment records speak directly to limited range of motion. A 2010 private treatment note indicated a "slight" decrease of range of motion of the lower spine and pain on forward bending, but specific findings were not recorded. 

A private July 2011 imaging study showed a benign intra-osseous hemangioma within the L3 vertebra, with lumbar vertebrae otherwise normal. In August 2012 the Veteran was issued a TENS unit by VA for treatment of mid-back pain. An August 2012 VA physical therapy record noted 3/5 strength score in the trunk.

The Board finds that the VA examinations of record are adequate to decide the issue at this time. 38 C.F.R. § 3.159 (c). The April 2015 VA examination included an evaluation of pain on weight-bearing, and there is no opposite joint to the lumbar spine. 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158  (2016). While the examinations did not include evaluation of both active and passive ranges of motion, the VA examinations substantial complied with the requirements of 38 C.F.R. § 4.59 in their range of motion testing and reporting. Moreover, an August 2012 VA treatment note indicated a full range of passive trunk motion. There is no evidence to indicate that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has he alleged any difference in his passive range of motion from the recorded active range of motion. Hence, remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Veteran's chronic lumbar strain is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237. Under that diagnostic code, a 40 percent rating requires demonstration of either forward thoracolumbar flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. The evidence preponderates against finding either. As such, the Board finds that the probative and competent medical evidence of record preponderates against entitlement to a rating in excess of 20 percent. The Board notes that the July 2010 examination revealed 45 degrees of forward flexion in the thoracolumbar spine. The April 2015 VA examination demonstrated improvement to 70 degrees of forward flexion in the lumbar spine without evidence of pain. 

The Board has considered the Veteran's complaints of pain, but is unable to find that these assertions allow for a rating higher than 20 percent. While the July 2010 examiner indicated "pain from 0 to 40 degrees," the Board does not find such notation to indicate functional loss equivalent to 30 degrees or less of forward flexion. The Board acknowledges that the Veteran has reported constant pain in his lower back. Such pain has generally been said to produce functional impediments to standing and walking for long periods, but the examiner did not indicate that the reported pain was productive of any specific additional functional limitation. Thus, pain did not limit motion to an extent that would warrant a higher rating. 

While the Veteran also reported flare-ups of pain at the April 2010 VA examination, no specific additional functional limitation was attributed to such flare-ups, and the examiner found that it would be speculative for him to speak to any such limitation based on flare-ups. See DeLuca, 8 Vet. App. 202. There is no indication in the examination report that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability. The April 2015 VA examination reported an absence of both pain on forward flexion and flare-ups. Additionally, neither the April 2010 or July 2015 VA examinations, nor any other evidence of record demonstrates ankylosis. As such, no higher rating is warranted under Diagnostic Codes 5235-5242. 38 C.F.R. § 4.71a.

The Veteran does not have, and is not service connected for an intervertebral disc syndrome, hence consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5243 is not in order.

Consideration has been given to assigning staged ratings, however, at no time during the appellate period has the disability warranted a higher schedular ratings than that now assigned, and no further staging of the issue is found to be warranted. Hart.  The Board finds that the preponderance of the evidence is against the claim, and entitlement to a rating higher than 20 percent is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

The claim is denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for a chronic lumbar strain is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


